Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dickerson, J.), rendered December 16, 2003, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was coerced is unpreserved for appellate review. The defendant did not move to vacate his plea, nor did he otherwise raise this issue before the Supreme Court (see People v Konstantinides, 295 AD2d 537, 538-539 [2002]; People v Coles, 240 AD2d 419 [1997]). The defendant’s waiver of his right to appeal precludes review of his contention that he was denied the effective assistance of counsel except to the extent that it affected the voluntariness of his plea (see People v Demosthene, 2 AD3d 874 [2003]; People v Herring, 274 AD2d 525, 526 [2000]; People v Holmes, 268 AD2d 597 [2000]). The defendant’s plea of guilty was knowingly, intelligently, and voluntarily made (see People v Harris, 61 NY2d 9 [1983]). Ritter, J.P, H. Miller, Schmidt, Crane and Skelos, JJ., concur.